The Judges after due consideration, were of opinion, that every case of this kind must depend upon its own circumstances, which probably had occasioned the contradictory decisions mentioned in the books on this subject. They took the true rule to be this, that if the rent due be more than the value of the goods distrained, then the value of the goods should be the true measure of damages. But if the value of the goods be more than the rent in arrear, then the *410rent due should be the true measure. By this rule, all the parties would have substantial justice done them. If the goods were fully sufficient to pay off the rent, the landlord would gain the full benefit of his remedy ; but if, on the contrary, the goods were not sufficient, the security to the re-plevin bond would not be entrapped, or obliged to pay more than the real value of the goods he was bound to see returned. But that no interest was recoverable in either case, as the condition of the bond is only to return or redeliver the goods, or pa9 the value. That at ~all everns, a new trial must be granted, that the law may be settled on this subject.

Rule for new trial made absolute.


Present, GRm~KI~, ~AY, JoHNsoN, TREZEVANT and I3REVARD.